Exhibit 10.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
This First Amendment to Employment Agreement (the “First Amendment”) dated the
6th day of September, 2013, by and among CARROLS RESTAURANT GROUP, INC., a
Delaware corporation (“Parent”), with an address at 968 James Street, Syracuse,
New York 13203, CARROLS LLC, a Delaware limited liability company with an
address at 968 James Street, Syracuse, New York 13203 ("Employer") and DANIEL T.
ACCORDINO whose principal residence is 6556 Ridgewood Drive, Naples, Florida
34108 (“Employee”).
W I T N E S S E T H :
WHEREAS Parent, Employer and Employee entered into a certain Employment
Agreement effective as of January 1, 2012 (the “Agreement”); and
WHEREAS Parent, Employer and Employee desire to amend the Employment Agreement
as more fully set forth below.
NOW, THEREFORE, for and in consideration of the terms, conditions and mutual
covenants and agreements contained herein and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged,
Parent, Employer and Employee agree to amend the terms of the Agreement as
follows:
1.
Recitals. The introduction and Whereas paragraphs above are incorporated into
this section by reference as if more fully set forth herein.

2.
Definitions. All capitalized terms used herein shall have the same meaning given
to them in the Agreement unless a contrary meaning is specifically set forth
herein.

3.
Section 10(k). A new Section 10(k) is hereby added to the Agreement as follows:

(k)In the event that the Parent or Employer elect not to renew the Term of this
Agreement as provided in Section 5 of this Agreement for any reason other than
for Cause, the Parent or Employer shall (1) pay to the Employee on the six-month
anniversary of the end of the Term, a lump sum cash payment equal to the
Employee's annual Base Salary and vacation pay in effect on the last day of the
Term; (2) pay to the Employee any amounts Employee is entitled to under the
Deferred Compensation Plan at such times as provided under the Deferred
Compensation Plan; (3) pay to the Employee not later than March 15th of the
calendar year following the year in which the Term ends, the annual bonus for
the year in which the Term ended payable under the terms of the Executive Bonus
Plan; and (4) continue any and all such benefits and insurance policies as
required by Section 8 of this Agreement. Notwithstanding the foregoing, the
Employee shall not be entitled to any payment under this Section 10 (k) unless
prior to the date such payment is required to be made to the Employee, the
Employee delivers to the Employer the executed Release as more fully set forth
on Exhibit “A” attached hereto and made a part hereof and further provided that
the Release becomes effective and irrevocable (as more fully described in the
Release) prior to the payment date.
4.
Section 14(d). Section 14(d) of the Agreement is amended to read as follows:

(d)This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Each of the parties shall deliver such
further instruments and take such further action as may be reasonably requested
by the other in order to carry out the provisions and purposes of this
Agreement. This Agreement together with the Mandatory Arbitration Agreement
dated July 10, 2006 (which Mandatory Arbitration Agreement shall survive and
continue), represents the entire understanding of the parties with reference to
the subject matter hereof, supersedes in its entirety the provisions of the
Prior Employment Agreement, and neither this Agreement nor any provisions hereof
may be modified, discharged or terminated except by an agreement in writing
signed by the party against whom the enforcement of any waiver, charge,
discharge or termination is sought. Any waiver by either party of a breach of
any provision of this Agreement must be in writing and no waiver of a particular
breach shall operate as or be construed as waiver of any subsequent breach
thereof.
5.
Section 15. A new Section 15 is hereby added to the Agreement as follows:

15. COSTS OF ENFORCEMENT
In the event that the Employee incurs any costs or expenses, including
attorneys' fees, in the enforcement of the Employee's rights under this
Agreement then, unless the Parent or the Employer is wholly successful in
defending against the enforcement of such rights, the Parent or Employer shall
promptly pay to the Employee all such costs and expenses. Any such reimbursement
shall be made as promptly as practicable after the final disposition



--------------------------------------------------------------------------------



of the Employee's enforcement claims, but in no event later than March 15th of
the calendar year following the calendar year in which occurs such final
disposition.
6.
Section 16. A new Section 16 is hereby added to the Agreement as follows:

16.    NO MITIGATION OR OFFSET
Except as otherwise provided in this Agreement, in the event of any termination
of the Employee's employment, the Employee shall not be required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Employee pursuant to this Agreement. The amount of any payment or benefit
provided for in this Agreement shall not be reduced by any compensation earned
by the Employee or benefit provided to the Employee as the result of employment
by another employer or otherwise. The amounts payable under this Agreement shall
not be subject to set-off, counterclaim, recoupment, defense or other right that
the Parent or the Employer may have against the Employee.
7.
Full Force and Effect. Except as modified herein, all terms, conditions and
covenants in the Agreement remain in full force and effect.



**BALANCE OF PAGE INTENTIONALLY LEFT BLANK**
**SIGNATURE PAGE TO FOLLOW**







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have hereunto have executed and have causes this
Amendment to be executed as of the date first written above.


CARROLS RESTAURANT GROUP, INC.


By:
/s/ William E. Myers
 
Name: William E. Myers
Title: Vice President


CARROLS LLC




By:
/s/ William E. Myers
 
Name: William E. Myers
Title: Vice President


 
 
/s/ Daniel T. Accordino
 
Daniel T. Accordino






--------------------------------------------------------------------------------





Exhibit “A” to Amendment to Employment Agreement
Release
WHEREAS, ________________ (the “Employee”) is a party to an Agreement dated as
of __________, 20__ (the “Agreement”) by and among the Employee, CARROLS
RESTAURANT GROUP, INC., a Delaware corporation (the “Parent”), and CARROLS LLC,
a Delaware limited liability company and a wholly-owned subsidiary of the Parent
(the “Employer”), requiring the Parent and the Employer to provide the Employee
with severance payments and benefits following the termination of the Employee's
employment with the Parent, the Employer, any subsidiary or affiliate of the
Employer or the Parent, and their successors and assigns (the “Companies”) under
certain circumstances; and
WHEREAS, the Employee's employment with the Companies has terminated; and
WHEREAS, it is a condition to the Parent and the Employer's obligations under
the Agreement that the Employee execute and deliver this Release to the Parent
and the Employer.
NOW, THEREFORE, in consideration of the receipt by the Employee of the severance
payments and benefits under the Agreement, which constitute a material
inducement to enter into this Release, the Employee intending to be legally
bound hereby agrees as follows:
1.Subject to paragraph 2 of this Release, effective upon the expiration of the
7-day revocation period following execution hereof as provided below, the
Employee irrevocably and unconditionally releases the Companies and their
owners, stockholders, predecessors, successors, assigns, affiliates, control
persons, agents, directors, officers, employees, representatives, divisions and
subdivisions (collectively, the “Related Persons”) from any and all causes of
action, charges, complaints, liabilities, obligations, promises, agreements,
controversies and claims (a) arising out of the Employee's employment with any
of the Companies and the conclusion thereof, including, without limitation, any
federal, state, local or other statutes, orders, laws, ordinances, regulations
or the like that relate to the employment relationship and/or specifically that
prohibit discrimination based upon age, race, religion, sex, national origin,
disability, sexual orientation or any other unlawful bases, including, without
limitation, as amended, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the Civil
Rights Acts of 1866 and 1871, the Americans With Disabilities Act of 1990, the
New York City and State Human Rights Laws, and any applicable rules and
regulations promulgated pursuant to or concerning any of the foregoing statutes;
(b) for tort, tortious or harassing conduct, infliction of emotional distress,
interference with contract, fraud, libel or slander; and (c) for breach of
contract or for damages, including, without limitation, punitive or compensatory
damages or for attorneys' fees, expenses, costs, salary, severance pay,
vacation, injunctive or equitable relief, whether, known or unknown, suspected
or unsuspected, foreseen or unforeseen, matured or unmatured, which, from the
beginning of the world up to and including the date hereof, exists, have
existed, or may arise, which the Employee, or any of his heirs, executors,
administrators, successors and assigns ever had, now has or at any time
hereafter may have, own or hold against any of the Companies and/or any Related
Person.
2.Notwithstanding anything contained herein to the contrary, the Employee is not
releasing the Companies from any of the Companies' following obligations: (a)
any obligations under the Agreement or any employee benefit plan of any of the
Companies including, but not limited to, medical and major medical insurance for
Employee and his spouse and Employee's eligible dependents all as set forth in
Section 8(a) of the Agreement; or (b) to provide the Employee with insurance
coverage defense and/or indemnification as an officer or director of any of the
Companies, if applicable to Employee, to the extent generally made available at
the date of termination to the Companies' officers and directors in respect of
facts and circumstances existing or arising on or prior to the date hereof; or
(c) in respect of the Employee's rights under the Parent's 2006 Stock Incentive
Plan, as amended; or (d) in respect of the Employee's rights under any equity
awards agreements with any of the Companies pursuant to the Parent's 2006 Stock
Incentive Plan, as amended.
3.The Employee specifically acknowledges and agrees that: (a) the Employee has
have read and understands this Release and signs it voluntarily and without
coercion; (b) the Employee has been given an opportunity of twenty-one (21) days
to consider this Release; (c) the Employee has been encouraged by the Parent and
the Employer to discuss fully the terms of this Release with legal counsel of
the Employee's my own choosing; and (d) for a period of seven (7) days following
the Employee's signing of this Release, the Employee shall have the right to
revoke the waiver of claims arising under the Age Discrimination in Employment
Act.
4.If the Employee elects to revoke this Release within this seven-day period,
the Employee must inform the Parent and the Employer by delivering a written
notice of revocation to the Chief Financial Officer of the Parent and the
Employer at 968 James Street, Syracuse, New York 13203 no later than 11:59 p.m.
on the seventh calendar day after the date the Employee



--------------------------------------------------------------------------------



signs this Release. The Employee understands that, if the Employee elects to
exercise this revocation right, this Release shall be voided in its entirety at
the election of the Parent and the Employer and the Parent and the Employer
shall be relieved of all obligations to provide the severance payments and
benefits which are contingent on the execution of this Release.
5.The Employee acknowledges that he has had at least twenty-one days to consider
the waiver of his rights under the Age Discrimination in Employment Act (the
"ADEA"). If the Employee does not revoke this Release occurs under paragraph 4
of this Release, the Employee understands that the Employee's waiver of rights
under the ADEA shall become effective seven days from the date the Employee
executes this Release.




IN WITNESS WHEREOF, the undersigned has executed this Release on the ___ day of
______________, 20__.
                        
                




State of      ______________________)
County of     ______________________) ss.: 
 
On the _____ day of ________________ in the year 20____ before me, the
undersigned, personally appeared __________________________________, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument. 


_________________________________________________
Notary Public





